Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. Claims 1-22 are pending in this application.   

                                     Double Patenting 
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 
2.   Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable 
over claims 1-21 of U.S. Patent No. 11.062,508. Although the claims at issue are not identical, they 
are not patentably distinct from each other because claims 1-22 of  the instant application are 
anticipated recited by the limitations of claims 1-21 of ‘508, such as claim 1 of the instant application 
that recites an image processing method comprising: extracting one or more silhouettes from a series 
of captured images of a user (reads on claim 1 of ‘508); using a processor to process the captured 
images to identify a portion of each of the captured images corresponding to the user (reads on claim 
1 of ‘508) ; and modifying parameters of a predetermined three-dimensional human model to fit a 
modified version of the predetermined three-dimensional human model across the identified portions 
of the captured images to determine a set of specific parameters representing a body profile of the 
user (reads on claim 1 of ‘508), wherein the modified version of the predetermined three-dimensional 
human model is generated at least in part by matching silhouettes of the modified version of the
predetermined three-dimensional human model to the one or more silhouettes of the user (reads on 
claims 1 and 14 of ‘508).   
Although the conflicting claims are not identical, they are not patentably distinct from each other 
because features of claim 1 clearly reads in the claims 1 and 14 of the patent ‘508. It would have 
been obvious to one of ordinary skill in the art to combine the features of claims 1 and 14 of '508 to 
create the method as recited in claim 1 of the instant application, thereby creating an 
improve method, allowing the user to select the appropriate version of a silhouette to match the user 


  With regard to claims 2-22, the limitations of claims 2-22 are covered by the limitations of claims 1-
21 of ‘508. 

Conclusion 
3.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Chen et al. (2018/0240280) teaches and system for generating an image file of a 3D garmet model on a 3D body model.
    Black et al. (2010/0111370) teaches a method and apparatus for estimating body shape.
  
4.     Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner 
can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this 
group is (571) 273-8300.  If attempts to reach the examiner by telephone are unsuccessful, the 
examiner's supervisor, Benny Tieu can be reached on (571) 272-7490 The fax 
phone number for the organization where this application or proceeding is assigned is 

571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.
														
/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
Gabriel I. Garcia
Primary Examiner
December 3, 2021